Title: From James Madison to Isaac Hite, 15 December 1804
From: Madison, James
To: Hite, Isaac


SirWashington Decr. 15. 1804
I recd. by Mr. Rogers your favor of the 6th. Having not yet settled with the Butchers, from whom I have recd. in broken sums nearly the whole of their dbts., I cannot in the present haste ascertain the precise amount to be placed agst. the advan⟨c⟩e to Kincade. As there will be nearly a balance in that case, I return you the two former notes, which may hereafter if expedient be turned into a new one. In the mean time they will keep every thing safe on your side, without being otherwise on mine.
You will see by the papers that England has made a blow at Spain. War in all probability must ensue if not previously determined on. We hear nothing later from the Mediterranean than you will have seen.
The price of grain & flour is very high, and […] still rise. I observe that at N. Y. & Philada. Wheat […] of two dollars a Bushel.
The pipe of wine I procured for you was […] to be of the same parcel with one I had from the same house two years before. Should it be so, I recommend that you consider it as susceptible, with proper treatment, of becoming peculiarly fine. A r⟨e⟩mnant of mine, after being in the Cask 4 or 5 years, including its age before it came to my hands, was bottled and put into the garret 18 months ago. It is now exquisite. In general, wine is said to attain its perfection best by lying 5 or 6 years in Cask, and then going into bottles and kept throughout in warm situations.
My wife offers with me best affections to you all. Yrs truly
James Madison
